UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6539



In Re:   GARY DEAN BOONE,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-97-733)


Submitted:   April 15, 2002                 Decided:   April 29, 2002


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Dean Boone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Dean Boone has filed a petition for a writ of mandamus in

this court to compel the district court to consider his motions to

have a sentence corrected and reduced.              The granting of a writ of

mandamus     is   a    drastic   remedy       to   be   used   in    extraordinary

circumstances.        In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

A petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act

requested by petitioner, and that there is no other adequate remedy

available.    In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).        Boone has failed to make the requisite showing

for such extraordinary relief.            Our review of the district court

docket sheet discloses that there has been no undue delay in

considering the motions.          Although we grant Boone’s motion to

proceed in forma pauperis, we deny his petition for a writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    PETITION DENIED




                                          2